Opinion issued October 15, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00787-CV
                          ———————————
             IN RE TRADEMARK PROPERTY INC., Relator



          Original Proceeding on Petition for Writ of Mandamus1


                        MEMORANDUM OPINION

     On September 12, 2013, relator, Trademark Property, filed a petition for writ

of mandamus. On September 18, 2013, relator filed a Motion to Dismiss the



1
     Counsel for Relator: Wade R. Quinn, Lance Olinde, Jr. with Ramey, Chandler,
     Quinn & Zito, P.C.
     Counsel for Real Party in Interest: Donna Roth
     Respondent: The Honorable Michael Landrum, 113th Judicial District Court,
     Harris County
petition, stating the parties have resolved the matter and requesting that the Court

dismiss the original proceeding.

      Accordingly, we grant the motion and dismiss the petition for writ of

mandamus. We dismiss any pending motions as moot.



                                   PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                         2